Determination of this appeal withheld and case.remitted to Erie County Court for a hearing and determination in accordance with memorandum. Memorandum: The defendant signed three inculpatory statements; the first statement was received in evidence without objection, but the second and third statement were received over the objections of counsel. The court submitted the issue of voluntariness of all three statements to the jury. For these reasons the matter must be remitted to Erie County Court for a hearing and determination of the question of the voluntariness of each statement in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). If the defendant is so advised, he shall have the right to raise the issue as to whether or not any of such statements were made after an information had been filed and therefore might be inadmissible. (Cf. People v. Bodie, 16 N Y 2d 275; People v. Santmyer, 20 A D 2d 960.) (Appeal from judgment of Erie County Court convicting defendant of manslaughter, second degree, and violation of subdivision 4 of section 1897 of the Penal Law.)
Present — Bastow, J. P., Goldman, Henry, Del Vecehio and Marsh, JJ.